Honorable Robert Gallaway   Opinion No. WW-1438
District Attorney
84th Judicial District      Re:   Whether the approval of the
Borger, Texas                     Commissioners Court 1s re-
                                  quired before the County
                                  Clerk Is authorized to file
                                  subdivision plats of tracts
                                  of land located in counties
                                  of 190,000 population or
                                  less, according to the last
                                  preceding federal census,
                                  when the land 1s outside of
                                  a city but within five miles
                                  of the city limits thereof
                                  and when the city has al-
                                  ready approved the subdlvl-
Dear Mr. Gallaway:                slon plat.
          In a recent opinion request of this office, you in
effect state the following facts:
          A tract of land lying outside the city limits of an
Incorporated city but within five miles of the city limits of
said city has been subdividedand platted. The subdivision
and plat thereof has been approved by the city, which city 1s
within five miles of the tract, by following the prccedure
set out under Article 9743, Vernonts Civil Statutes. Tne
County Commissioners Court of the county wherein the tract of
land lies has never Invoked the authority granted to It in
regard to the subdivision of tracts of land so situated as
the Instant tract under Section 3 of Artlcie 6626a,   nor has
the Commissioners   Court.made any requests of the subdividers
and platters as It 1s authorized by said Section 3 to’do in
its discretion. (The county wherein the iand lies falls wlth-
in the county classification requisite set forth in Section 1
of Article 6626a. )
          You then in effect ask If under t.heabove enumerated
circumstances the County Commissioners Court by the provislons
of Section 4 of Article 6626a must apprme  the subdivisionand
plat of said tract of land before said plat can be flied In
the office of the County Clerk of the county wherein the land
    .
                                                                    I
        .       7
.           3



                    fionorableRobert Gallaway, page 2 (~~-1438)



                    lies, when tke County Commlssloners Court has never made any
                    requirement on the subdividersIn regard to their subdivision
                    work as the CommlsslonersCourt is authorized to make In Its
                    discretion under Section 3 of Article 6626a.
                              Article 6626, Vernon's Civil Statutes, Article 948,
                    and Article 6626~1, Insofar as the subdivision of the land
                    which IS Involved herein Is concerned, are In para materla .
                    and must be considered together. When so considered, we see
                    that Article 6626 In part authorizes the County Clerk to file
                    subdivision plats of tracts of land situated outside of an
                    incorporated city or town, but within five miles of the corpo-
                    rate limits when the subdivisionhas been approved by only the
                    governing body of the city or the planning commission of the
                    city per Article 974a.
                              Among other things, Article 97&a sets forth the pro-
                    cedure to be followed In obtaining approval by city authorit-
                    ies of plats for the subdivision of tracts of land located
                    either within the corporate limits of cities or towns or with-
                    in five miles of the corporate limits of cities or towns.
                              Article 6626a applies only to.counties of 190,000
                    population or less according to the last preceding federal
                    census. In such counties, the subdivider and platter of any
                    tract of land located outside of the corporate limits must
                    meet the requirements set forth In this article itxaddltion
                    to the requirements which occure under Article 974a.
                             Section 1 of Article 6626a sets forth certain re-
                    quirements that must be met by any such subdivider and platter.
                              Section 3 sets forth a procedure the Commissioners
                    Court is to follow when making, It Its discretion, certain add-
                    itional requirements of the subdivider and platter as enumerated
                    in said section.
                              Section 4 of Article 6626a   specifically states that:
                                   "Sec. 4. The Commissioners Court
                              of any such county shall have the au-
                              thority to refuse to approve and au-
                              t.horizeany map or plat of any such
                              scbdlvislon,u:-Jezssuch map or plat
                              meets the requirementsas set forth
                              in this Act; and there Is submitted at
.*--.             -
   .        .
        ,

                Honorable Robert Oallaway, page 3 (Ww-1438)


                          the time of approval of such map or
                          plat such bond as may be required by
                          this Act."
                          The grant of such authority, as quoted above, can-
                not be considered as the bestowal of some Idle and superfluous
                authority and duty upon the Commissioners Court of a county
                which subdividers and platters of tracts of land therein might
                Ignore If they can successfully hide their subdivision and
                platting work from the eyes of the Commissioners Court of the
                county where the subdivided tract lies.
                          It Is Incumbent upon any such subdividers should        .
                they desire to.have their plats filed for record In the County
                Clerk'a office to submit their plats to the Commissioners Court
                for Its off.lclalconsideration and action thereon.
                          Obviously when the Commissioners Court acts thereon
                It can disapprove and refuse to authorize the filing of such
                plat with the County Clerk's office If such plat falls to meet
                the requirements of any section of Article 6626a Including
                Section 1 irrespective of whether the Commlesloners Court has
                set out any additional requirements as per Section 3.  If the
                Commissioners Court does not disapprove of a plat or does not
                refuse to authorize the subdividers to file such plat In the      .
                office of the County Clerk when passing upon the question of
                whether a plat "meets the requirements as set forth in this
                a&," (Emphasis added) the Couun1ssionersCourt has in fact
                approved the p&it and authorized Its filing whether It has
                stamped "approved and authorized" on said plat or whether it
                has stamped "not disapproved and not unauthorized" thereon.
                         We therefore answer your question - yes. The County
                Commissioners Court must approve and authorize the filing of
                the subdivision plat under the facts In question.
                                         SUMMARY
                               The approval and authorization of the
                          Commlsaloners Court Is required before the
                          CoutityClerk Is authorized to file subdivision
                          plats of tracts of land located In cocntles of
                          190,000 population or 1ess;accordlng to the
                          last preceding federal census, when the land
                          Is outside of a city, but within five miles of
                          the city limits thereof, when the city has
Honorable Robert Gallaway, page 4 (WW-1438


            already approved the subdivision plat, and
            wt-.en
                 the County Commlssloners Court has
            never made any requirement on'the subdivider
            and platter in regard to the subdivisionwork
            as the Commissioners Court Is authorized to
            make In Its discretion under Section 3 of
            Article 6626a.
                                  Yours   very   truly,

                                  WILL WILSON
                                  Attorney General of Texas


                                  B
                                      Assistant
MR:ljb/gs
APPROVED
OPINION COKMITTEE
W. V. Geppert, Chairman
L. P. Lollar
Joe Osborn
James Broadhurst
!6ZrvlnSeritell
REVEIWED F03 THE ATTORNEY GENERAL
By: Leonard Passnore